Title: From Abigail Smith Adams to John Adams, 9 February 1812
From: Adams, Abigail Smith
To: Adams, John



My dear John
Quincy Febry 9th 1812

I Suppose you will think that Grandmama might have written you a few lines. well you shall not be dissapointed altho I have much writing to do, as vessels are getting ready to go to Russia—Captain Bainbridge arrived from there, this week, and brought Letters. he saw your Father and Mother in october, and he Says in a Letter to your Grandfather incloseing those from your father “Sir your Little Russian Grandaughter is a Beautifull Child”—and So your Father says he wants you to write to him. you must get your Cousin to assist you, and be Sure You try your best.
I know you have good kind care taken of you; and that uncle and Aunt Peabody will love you, if you are a good Boy—and Lydia too. they loved your Father and your uncles.—how do you like your Latin. Do you get along well like a dillegent Boy—you used to take pretty good care of your Cloaths—I hope you do now I inclose you a little bit, and am your affectionate / Grandmother
A Adams